Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 1/4/2022. Applicant amended claims 1, 7 – 9, 11 – 13, 15, and 20, cancelled claims 2, 4 – 6, 10; claims 1, 3, 7 – 9, 11 – 20 are pending this application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 12, 15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant in response to a 35 USC 112 (d) rejection cancelled claim 2. Applicant’s amendment to claim 11 overcomes the 35 USC 112 (b) rejection. The 35 USC 112 rejection of claims 2 and 11 of the previous office action are withdrawn.
Applicant’s argument regarding objection to figures 1 and 2 is persuasive. The objection to figures 1 and 2 of the previous office action is withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Objections
Claim 14 is objected to because of the following informalities:  “a valve poppet comprising the valve seat” should read “a valve poppet comprising the valve seal.”  Claim 7 is objected to because of the following informalities:  “energizing a solenoid coil of the solenoid valve” should read “energizing the solenoid coil of the solenoid valve.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7 – 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Document DE 2303450 A1.
Regarding claim 1, the German Patent document discloses a housing (8) defining an internal chamber and a plunger assembly comprising a valve seal (7) configured to selectively engage a corresponding valve seat (13), wherein the plunger assembly is moveably suspended within the internal chamber away from any sliding contact with adjacent surfaces by a flexural washer (6) disposed within the internal chamber, wherein the flexural washer comprises: a radially outward portion mounted to the housing; a radially inward portion coupled to the plunger assembly; a radially intermediate portion disposed radially between the radially outward portion and the radially inward portion; a first radially extending web segment that extends radially between the radially outward portion and the radially intermediate portion, the first radially extending web segment (15) comprising a first pair of radially extending web segments that are distributed about 180 degrees apart along a first diameter; and a second radially extending web segment (15 that is towards the center of the element 6) that extends radially between the radially inward portion and the radially intermediate portion, the second radially extending web segment comprising a second pair of radially extending web segments that are distributed about 180 degrees apart along a second diameter (as shown in figure 4), wherein the flexural washer prevents radial movement of the plunger assembly and enables selective axial movement in response to energizing a solenoid coil (3) of the solenoid valve.
	Regarding claim 3, the German Patent document discloses a radial gap (shown in figure 4) is defined between the plunger assembly and all non-moving, non-flexing features and surfaces of the solenoid valve.

	Regarding claim 8, the German Patent document discloses the radially outward portion of the flexural washer is a radially outward ring (fig. 4); the radially intermediate portion of the flexural washer includes a radially intermediate ring; the radially inward portion of the flexural washer is a radially inward ring; the radially outward ring is connected to the radially intermediate ring via the first radially extending web segment(15) and the radially inward ring is connected to the radially intermediate ring via the second radially extending web segment (element 15 closer to inner diameter in figure 4). 
Regarding claim 9, the German Patent document discloses a first radial cutout (14) is defined between the radially outward ring and the radially intermediate ring, with the first radially extending web segment spanning the first radial cutout; and\4880-4947-71203FILED VIA EFSWEBSerial No.: 17/061,001 Docket No.: 65667.37400 / 124887US01a second radial cutout (14 towards the inner diameter) is defined between the radially inward ring and the radially intermediate ring, with the second radially extending web segment spanning the second radial cutout, wherein the fluid being controlled by the solenoid valve is configured to flow through the first radial cutout and the second radial cutout.
Regarding claim 11, the German Patent document discloses wherein the first web segment (15) is offset 90 degrees from the second web segment (the web between the dotted inner openings and web of the outer ring next to reference line for 15 is 90°).  
Regarding claim 12, the German Patent document discloses the flexural washer is a first flexural washer coupled to a first axial end portion of the plunger assembly and the solenoid valve further comprises a second flexural washer coupled to a second axial end portion of the plunger assembly (as shown in figure 3).
Regarding claim 13, the German Patent document discloses the flexural washer is a first flexural washer; the solenoid valve further comprises a second flexural washer extending proximate to the first flexural washer; and the first flexural washer and the second flexural washer form a flexural washer cartridge having an axial spacer disposed between the first flexural washer and the second flexural washer.

Regarding claim 16, the German Patent document discloses the flexural washer (6) is resiliently flexible and is thus configured to enable selective axial movement of the plunger assembly in response to energizing the solenoid coil [para. 22].  
Regarding claim 17, the German Patent document discloses the flexural washer (6) is configured to moveably suspend the plunger assembly within the internal chamber away from any sliding contact with adjacent surfaces.  
Regarding claim 18, the German Patent document discloses the plunger assembly is not in sliding contact with any of the adjacent surfaces (as shown in figure 2). \4880-4947-71205FILED VIA EFSWEBSerial No.: 17/061,001 Docket No.: 65667.37400 / 124887US01  
Regarding claim 19, the German Patent document discloses a radial gap is defined between the plunger assembly and all non-moving, non-flexing features and surfaces of the solenoid valve (as shown in figure 2).  
Regarding claim 20, the German Patent document discloses a housing (8) defining an internal chamber (12), a flexural washer (6) disposed within the internal chamber of the housing and comprising a radially outward portion and a radially inward portion, wherein the radially outward portion is mounted to the housing (8), a plunger assembly disposed within the internal chamber of the housing and comprising a valve seal (7) configured to selectively engage a corresponding valve seat (13), wherein the plunger assembly is coupled to the radially inward portion of the flexural washer so as to be suspended within the internal chamber (12) and a solenoid coil (3) disposed radially outward of the plunger assembly (as 
The preamble of the claim does not give life and meaning to the claimed structure, it recites the intended use of the claimed valve, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the German Patent document in view of US Patent to Bailey (5,374,029).
Regarding claim 14, for this claim only examiner is interpreting element 7 disclosed by the German Patent document as the plunger portion, the German Patent document discloses the plunger assembly comprises a magnetic body portion (5), a non-magnetic plunger rod portion (7).
The German Patent document does not disclose a valve poppet comprising the valve seal.
However, Bailey also teaching a solenoid valve with disc springs resiliently supporting a plunger assembly teaches a replaceable valve poppet (57) with a sealing surface. Therefore, a person having ordinary skill in the art would adapt the valve poppet comprising a seal teaching of Bailey to the element 7 disclosed by the German Patent document to enable easy replacement to prevent excessive wear and to extend the life of the valve. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753